09-0597-cv
         Delahaye v. Hoyt Transportation



                                   UNITED STATES COURT OF APPEALS
                                         F OR T HE S ECOND C IRCUIT

                                                  SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


              At a stated Term of the United States Court of Appeals
         for the Second Circuit, held at the Daniel Patrick Moynihan
         United States Courthouse, 500 Pearl Street, in the City of
         New York, on the 2 nd day of February, two thousand and ten.

         Present: RICHARD C. WESLEY,
                  GERARD E. LYNCH,
                                Circuit Judges,
                  MARK R. KRAVITZ
                                District Judge. *
         __________________________________________________

         KAREEN DELAHAYE,

                                 Plaintiff-Appellant,

                         - v. -                                                    (09-0597-cv)

         HOYT DAK TRANSPORTATION,

                                 Defendant-Appellee,

         TRICIA MIMS,

                                 Defendant.

         __________________________________________________

         For Appellant:                          KAREEN DELAHAYE, pro se, Brooklyn,


         *
            The Honorable Mark R. Kravitz, United States District Court for the
         District of Connecticut, sitting by designation.
                             New York.

     For Appellee:               PAUL S. DOHERTY, III (Anthony J.
                                 Cincotta, of counsel), Hartmann
                                 Doherty Rosa Berman & Bulbulia,
                                 LLC, Hackensack, New Jersey.

          Appeal from the United States District Court for the
     Eastern District of New York (Cogan, J.).

 1       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 2   AND DECREED that the February 6, 2009 judgment of the United

 3   States District Court for the Eastern District of New York

 4   is AFFIRMED.

 5       Plaintiff Kareen Delahaye, pro se, commenced this

 6   wrongful-termination action pursuant to Title VII of the

 7   Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.     The

 8   district court granted defendant-appellee’s motion for

 9   judgment on the pleadings, holding that plaintiff’s claim is

10   time-barred because she did not file a timely administrative

11   charge.   Plaintiff now appeals that decision.    We presume

12   the parties’ familiarity with the underlying allegations,

13   the procedural history of the case, and the issues on

14   appeal.

15       Plaintiff does not dispute that her claims are untimely

16   under the statute.   See id. § 2000e-5(e)(1).    Instead, she

17   argues that the district court erred by failing to apply


                                   2
 1   equitable tolling based on the fact that she was advised by

 2   counsel “not to file . . . an administrative appeal.”     Under

 3   our case law, however, this contention is insufficient to

 4   warrant equitable tolling.   See, e.g., South v. Saab Cars

 5   USA, Inc., 28 F.3d 9, 12 (2d Cir. 1994); see also

 6   Zerilli-Edelglass v. New York City Transit Auth., 333 F.3d

 7   74, 80-81 (2d Cir. 2003) (providing examples of

 8   circumstances where equitable tolling would be appropriate).

 9   Therefore, the district court did not err in dismissing

10   plaintiff’s claim on this basis.

11       We have considered plaintiff’s remaining arguments and

12   find them to be without merit.     Accordingly, the February 6,

13   2009 judgment of the district court is AFFIRMED.
14
15                                For the Court
16                                Catherine O’Hagan Wolfe, Clerk
17
18
19
20




                                   3